STATE OF FLORIDA, Appellant,
v.
LEIGH COESTER, Appellee.
No. 4D07-4886.
District Court of Appeal of Florida, Fourth District.
March 11, 2009.
Bill McCollum, Attorney General, Tallahassee, and Katherine W. McIntire, Assistant Attorney General, West Palm Beach, for appellant.
Carey Haughwout, Public Defender, and Christine C. Geraghty, Assistant Public Defender, West Palm Beach, for appellee.
Per Curiam.
Affirmed. See State v. Kelly, 2008 WL 5396701, 34 Fla. L. Weekly S15 (Fla. 2008); Hlad v. State, 585 So. 2d 928 (Fla. 1991).
Polen, Hazouri and Ciklin, JJ., concur.
Not final until disposition of timely filed motion for rehearing.